Citation Nr: 0308053	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bronchitis.  

(The issue of entitlement to service connection for a 
calcaneal spur of the left foot, with plantar fasciitis, is 
being developed and will be the subject of a later decision).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
November 1996.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions from the Albuquerque, 
New Mexico Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a calcaneal spur of 
the left foot, with plantar fasciitis, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  

This matter has previously come before the Board.  In August 
2002, the Board undertook additional development on the issue 
of entitlement to service connection for bronchitis.  That 
development having been completed, the Board will proceed 
with adjudication of the appeal.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 1999.  He was afforded a travel 
board hearing before the undersigned Veterans Law Judge in 
January 2002.  A transcript of each of the hearings has been 
associated with the claims folder.  


FINDING OF FACT

Bronchitis is attributable to service.  


CONCLUSION OF LAW

Bronchitis was incurred as a result of active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A June 1975 service entrance examination report shows that 
the lungs and chest were normal.  On the accompanying medical 
history, he denied having or having had chronic cough.  

An October 1980 report of examination shows that his lungs 
and chest were normal.  In the summary of defects, the 
examiner noted disqualifying conditions to include, pulmonary 
disease.  In March 1981, the assessment was upper respiratory 
infection.  X-ray examination of the chest in April 1981 
disclosed that the heart and lungs were normal.  A May 1984 
report of examination shows that his lungs and chest were 
normal.  A November 1985 examination report shows that the 
lungs and chest were normal.  In the summary of defects and 
diagnoses, the examiner noted that pulmonary function tests 
revealed mild airflow obstruction.  In 1986, the diagnosis 
was bronchitis.  

An October 1991 examination report shows that the lungs and 
chest were normal.  A treatment record, dated in February 
1993, shows a diagnosis of bronchitis, mild, viral versus 
bacterial. 

Treatment records, dated in May 1995, show complaints of a 
nagging cough.  The assessments were bronchitis and upper 
respiratory infection.  A June 1995 record of treatment notes 
the veteran's reported history of bronchitis episodes with 
colds.  In a follow-up for bronchitis in June 1995, he was 
noted to still be coughing.  The assessment was questionable 
viral upper respiratory infection and rule out allergic 
rhinitis.  

On VA examination in May 1997, the veteran reported having 
had several attacks of bronchitis during service.  He related 
that the attacks usually followed a respiratory tract 
infection.  X-ray examination of the chest was normal.  The 
relevant diagnosis was recurrent bronchitis, with normal 
pulmonary function tests.  

Private treatment records from L. H. S., dated from July 1997 
to January 2000, reflect that the veteran had been treated 
for bronchitis.  The pertinent assessment was bronchitis.  

At a November 1999 hearing before a hearing officer at the 
RO, the veteran testified that bronchitis manifested whenever 
he became sick Transcript at 9 (March 1999).  He stated that 
it lingered for 3-6 weeks thereafter.  

At a hearing before the undersigned Veteran's Law Judge in 
January 2002, the veteran testified that bronchitis was 
always secondary to the onset of a cold or the flu.  
Transcript at 11 (January 2002).  He stated that the 
bronchitis lingered for three to six weeks thereafter.  Id.  

On VA examination in January 2003, the examiner stated that 
he had reviewed the veteran's C-file.  The assessment was 
recurrent bronchitis.  The examiner opined that it was at 
least as likely as not that the veteran's symptoms of 
recurrent bronchitis were related to his diagnosis of 
bronchitis during service.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the July 1997 rating 
decision, which denied his claim of entitlement to service 
connection for bronchitis.  The discussion in the RO's July 
1997 rating decision, and in the statement of the case issued 
in January 1999, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Further, a February 2002 
letter informed the veteran that the RO was certifying the 
appeal; thus, the veteran could not have reasonably expected 
further development of his claim.  He presented evidence and 
argument in support of his claim at a November 1999 hearing 
before a hearing officer at the RO.  He was also was afforded 
a hearing before the undersigned Veterans Law Judge in 
January 2002.  The actions of the Board member at the hearing 
complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  In sum, the Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.  The Board 
notes that any defect in the VA's duty to notify and assist 
the veteran is rendered moot, as the claim is herein granted.  

Analysis

The Board notes that there has been no assertion of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are not applicable.

Service medical records show that the veteran was diagnosed 
with bronchitis on several occasions during service.  On VA 
examination in May 1997, the diagnosis was recurrent 
bronchitis.  Private treatment records show treatment for 
bronchitis in 1998.  The January 2003 VA examiner 
specifically stated that it was at least as likely as not 
that the veteran's recurrent bronchitis was related to his 
in-service bronchitis.  The Board finds that the evidence is 
in favor of the claim and the appeal is granted.  


ORDER

Service connection for bronchitis is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

